Citation Nr: 0428675	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-12 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for postoperative 
residuals of a fracture of the right fifth metatarsal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974, June 1975 to December 1979 and from February 1980 to 
August 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

Medical evidence was received in September 2004, subsequent 
to the RO's most recent consideration of the veteran's claim.  
The additional medical evidence includes records of 
outpatient VA treatment for the veteran's service-connected 
right fifth metatarsal disability.  This evidence is 
pertinent to the veteran's claim for a higher disability 
evaluation.  

At the hearing before the Board, the veteran's representative 
indicated that the veteran did not desire a remand of his 
case.  However, applicable VA regulations require that 
pertinent evidence submitted by an appellant must be referred 
to the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case (SSOC) 
unless this procedural right is waived by the appellant.  
38 C.F.R. §§ 19.37, 20.1304(c) (2003).  Additionally, the 
veteran was advised at his hearing that he should submit a 
waiver of RO consideration for any additional evidence 
submitted if it is his desire to waive such consideration.  A 
review of the claims folder does not indicate that any such 
waiver of RO consideration of the evidence received in 
September 2004 has been received.  Therefore, remand is 
required for the preparation of an SSOC that considers this 
additional evidence. 

In addition to the foregoing, the Board is of the opinion 
that a new VA examination would be probative in ascertaining 
the severity of the veteran's service-connected right 5th 
metatarsal disability.  In this regard, the Board notes that 
the veteran has reported an increase in the severity of his 
disability since his most recent VA examination for 
compensation and pension purposes in June 2001.  The "duty 
to assist" requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C., for 
the following actions:

1.  The RO should request the veteran to 
provide the names and addresses of all 
medical care providers who have treated 
or evaluated him for his service-
connected right 5th metatarsal disability 
since August 2004.  Then, the RO should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  

2.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, the RO should 
so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Thereafter, the RO should schedule 
the veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature and severity of all 
current residuals of a fracture of the 
right fifth metatarsal and the overall 
degree of functional impairment resulting 
from those residuals.  The examiner must 
review the claims folder, to include 
evidence received in connection with the 
above requests.  Consideration of such 
should be reflected in the completed 
examination report.  Any indicated 
testing should be conducted.  

All manifestations of the veteran's 
postoperative residuals of a fracture of 
the right fifth metatarsal should be 
reported in detail.  The examiner should 
identify any objective evidence of pain 
and to the extent possible, the examiner 
should assess the extent of any pain.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  The examiner should also 
express opinions concerning whether there 
would be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, to the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  

The rationale for all opinions expressed 
should be explained.  

4.  The RO should also undertake any 
other development it determines to be 
indicated.

5.  The RO should then adjudicate the 
issue on appeal based on a de novo review 
of the record.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue an SSOC 
and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




